—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of manslaughter in the first degree (Penal Law § 125.20 [1]) and other offenses. Defendant contends that the manslaughter conviction is against the weight of the evidence because he did not intend to cause serious physical injury to the victim. We disagree. An eyewitness testified that, seconds before the shooting, defendant threatened to "blow [the victim’s] head off”, pointed a handgun at the victim and shot her. The bullet struck the victim in the neck. Evidence that defendant thought the safety was on the handgun when he fired it raised a credibility issue for the jury to resolve, and we perceive no basis to disturb its determination (see, People v Bleakley, 69 NY2d 490, 495; People v Long, 224 AD2d 949, lv denied 88 NY2d 967). We also reject defendant’s contention that the sentence is unduly harsh or severe. (Appeal from Judgment of Erie County Court, Drury, J.— Manslaughter, 1st Degree.) Present—Lawton, J. P., Fallon, Doerr, Balio and Boehm, JJ.